Citation Nr: 1102030	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  04-01 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
low back pain with degenerative changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and A.D.


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from March 1989 to February 1994.    

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified in support of this claim during a hearing 
held at the RO in May 2008, before a Decision Review Officer.

In a decision issued in September 2009, the Board affirmed the 
RO's July 2003 rating decision continuing the 20 percent 
schedular disability rating assigned the Veteran's low back 
disability.  The Board remanded the claim on an extraschedular 
basis and for consideration of a total disability rating based on 
individual unemployability.  The Veteran then appealed the 
Board's decision denying an increased schedular rating to the 
United States Court of Appeals for Veterans Claims (Court).  In 
August 2010, the Court issued an Order remanding the Veteran's 
claim to the Board for compliance with the instructions in a 
Joint Motion for Remand (joint motion).  

The Board in turn REMANDS this claim to the RO via the Appeals 
Management Center in Washington, D.C.  



REMAND

The Joint Motion was premised on findings that the Board did not 
provide sufficient reasons and bases with regard to whether the 
Veteran was entitled to an increased rating on the bases of 
functional limitation as shown by pain on motion, and that the 
Board did not provide sufficient reasons and bases for failing to 
award a separate rating on the basis of neurologic impairment.

According to the joint motion, although the Board found the 
Veteran's reports of chronic and severe pain credible and 
acknowledged that the low back disability manifested, in part, as 
pain, it did not rate the functional loss due to the pain at the 
same level as functional loss caused by impeded motion.  The 
parties noted that, during VA examinations conducted in January 
2006, December 2008 and June 2009, the Veteran had pain when 
testing all ranges of motion.  

The parties pointed out that 38 C.F.R. § 4.59 and case law deem 
painful motion limited motion even though motion may be possible 
beyond the point when pain sets in, and questioned why the Board 
did not award the Veteran an increased rating based on the 
functional loss caused by the painful motion.   

The examinations did not report at what point in the ranges of 
motion pain became apparent.  An examination is needed to clarify 
this point.


Also in its joint motion, the parties questioned why the Board 
found not warranted a separate rating for neurologic impairment 
when the evidence included diagnoses of lumbar radiculopathy, 
including of the lower extremities, and moderate nerve root 
impingement.  The parties explained that these findings appeared 
to be premised on magnetic resonance imaging conducted in October 
2005 and September 2006, which showed broad right-sided disc 
extrusion at L5-S1 causing central canal and left recess stenosis 
and right lateral recess, a right posterolateral herniated 
nucleus pulposus at L5-S1 causing spinal stenosis, and narrowing 
of the right L5-S1 neural foramen.  

The medical evidence discussing any possible neurologic 
abnormalities conflicts in this case (no absent reflexes, 
weakness or sensory changes shown during evaluations); but 
radiculopathy has been diagnosed.  Given this fact, a VA 
neurological examination is necessary so that an examiner can 
review the evidence the parties identified in its joint motion, 
reconcile such evidence with the remaining medical documents of 
record, and discuss whether and to what extent the Veteran has 
neurologic impairment secondary to his low back disability. 

This case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA 
orthopedic examination in support of his 
claim for an increased schedular evaluation 
for a low back disability.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein, including 
the parties' joint motion, and ask the 
examiner to confirm that he conducted such 
a review.  Request the examiner to conduct 
all indicated tests and then do the 
following:

a.  Report the ranges of 
thoracolumbar spine range of 
motion in degrees.  Note the 
points in the ranges of motion, 
if any, when pain becomes 
apparent.

b.  The examiner determined whether 
the disability is manifested by 
weakened movement, excess 
fatigability, incoordination, or 
pain.  Such inquiry is not to be 
limited to muscles or nerves.  These 
determinations must be expressed in 
terms of the degree of additional 
range-of-motion loss due to any 
weakened movement, excess 
fatigability, incoordination, 
flareups, or pain.  

c.  Discuss whether and to what 
extent the Veteran's low back 
disability interferes with his 
employability;

d.  Specifically indicate whether 
any such interference is marked;

e.  Provide a rationale for the 
opinions expressed; and

f. If an opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case and whether additional 
evidence would enable the 
examiner to provide the requested 
opinion.

2.  Arrange for the Veteran to undergo a VA 
neurological examination in support of his 
claim for an increased schedular evaluation 
for a low back disability.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein, including 
the parties' joint motion, and ask the 
examiner to confirm that he conducted such 
a review.  Request the examiner to conduct 
all indicated tests and then do the 
following:

a.  Discuss whether and to what 
extent the Veteran has neurologic 
impairment secondary to his low 
back disability; 

b.  If no neurologic impairment 
is found, discuss the 
significance of diagnoses of 
record of lumbar radiculopathy, 
including of the lower 
extremities, and moderate nerve 
root impingement, and all results 
of magnetic resonance imaging and 
indicate why these diagnoses and 
findings establish or do not 
establish the presence of 
neurologic impairment;

c.  If neurologic impairment is 
found, note all manifestations 
thereof, identify all affected 
nerves and describe the severity 
of the impairment by 
characterizing it as mild, 
moderate, moderately severe or 
severe; 

d. Discuss whether and to what 
extent the neurologic impairment 
interferes with the Veteran's 
employability;

e.  Provide a rationale for the 
opinions expressed; and

g.  If an opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case and whether additional 
evidence would enable the 
examiner to provide the requested 
opinion.

3.  The AMC/RO should review the 
examination report to insure that it 
contains the specific findings asked for in 
this remand.

4.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
provide the Veteran and his representative 
a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need not act unless he receives further 
notice.  He has the right to submit additional evidence and 
argument on the remanded claim.  Kutscherousky v. West, 12 Vet. 
App. 369, 372 (1999).



This claim must be afforded expeditious treatment.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


